Citation Nr: 1446485	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to service connection for the loss or impairment of the sense of smell.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from August 1958 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for several disorders, including loss of sense of smell, headaches, and sleep apnea.

The Veteran has not had a hearing intended to address the issues (service connection for loss of sense of smell, headaches, and sleep apnea) that are presently before the Board on appeal. He requested a hearing; then later cancelled the Travel Board hearing scheduled in March 2012. 

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Medication to treat service-connected rhinitis caused hyposmia.

2. The Veteran has sleep apnea that is caused or aggravated by service-connected rhinitis.



CONCLUSIONS OF LAW

1. The criteria for service connection for hyposmia have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2. The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). In the issues that the Board is deciding at this time, the Board is granting the benefits sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.

The Veteran has service-connected rhinitis. He contends that he has loss of the sense of smell, headaches, and sleep apnea, and that each of those disorders is a result of his rhinitis.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013). Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disease or injury may also be service-connected. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had medical treatment during service for nose and sinus problems and indeed VA established service connection for rhinitis. Records of post-service treatment and examinations by VA and non-VA clinicians reflect ongoing rhinitis, with symptoms including swelling, redness, congestion, and blockage of the nasal cavities. VA records indicate that in April 1998 he underwent cauterization to address nose and sinus problems. He reported having a headache after the cauterization. In August 1998, he reported that due to nose and sinus problems he had headache, could not breathe, and could not sleep. He stated that he had to sleep on his back; otherwise his nose became blocked on one side. In May 1999, he reported nocturnal nasal obstruction. In February and March 2000, he reported having nasal congestion and frontal headaches. Treatment in 1999 through 2001 included medications. On some occasions, H. R., M.D., who is an otolaryngologist, treated the Veteran's rhinitis.

In July 2000, the Veteran had a VA examination of the nose, sinuses, larynx, and pharynx, performed by the otolaryngologist Dr. R., who had treated him previously. The Veteran reported ongoing rhinitis and the development of frontal headaches. Dr. R. found that the inferior turbinates of the nose were boggy with mucoid rhinitis. The sinuses showed no evidence of disease in the nasal frontal ducts. Dr. R.'s impression was chronic rhinitis. He indicated that another CT scan of the sinuses should be performed to ensure that there was no frontal sinus disease. He stated, "On clinical examination, he has no suggestion of frontal sinusitis, and therefore I think his headaches are probably muscle spasm in nature."

In VA treatment in May 2001, the Veteran reported ongoing chronic rhinitis, with nasal congestion that was not helped by steroid sprays or antihistamines. In June 2001, he reported a two day history of head congestion, sinus drainage, frontal headache, and dizziness.

In a December 2001 Board hearing, the Veteran reported that he had swelling in his nose and was unable to breathe. He indicated that his breathing problems interfered with sleeping, such that for many years he had not slept more than about two hours a night. He stated that he had severe headaches. He reported having had nasal surgery on two occasions.

In VA treatment in March 2003, the Veteran reported chronic sinus congestion. He stated that nasal obstruction was especially problematic at night. In May 2003, he indicated that nasal sprays caused a burning sensation. In April, July, and November 2004, he reported chronic rhinitis with chronic headache.

Records from VA ear, nose, and throat (ENT) treatment in January 2005 reflect that the Veteran had persistent nasal obstruction despite maximal medical therapy and two previous surgeries. It was noted that the obstruction was worse at night. He also had hyposmia (diminished sense of smell) and purulent nasal discharge. Clinicians performed another surgery, an inferior turbinate reduction and lateral outfracture.

The Veteran reported for another VA examination of the nose, sinuses, larynx, and pharynx in February 2005. He related having ongoing nasal congestion that interfered with breathing through the nose, especially at night. He stated that the congestion caused difficulty sleeping, and awakened him. He related having tenderness of the head in the maxillary and frontal sinus area. The examination took place less than two weeks after the January 2005 nose surgery. The Veteran was still in recovery, with residual swelling, from that surgery. The examiner stated that it would take six months before the curative effects of the surgery could be known.

In VA treatment in February 2005, for follow up from the surgery, the Veteran reported having headache, sinus pain and pressure, and purulent rhinorrhea. He indicated that since the surgery he was able to breathe a little better. In April 2005, he stated that he had experienced headaches since the surgery. In May 2005, he related ongoing green nasal discharge, and constant headache unrelieved by analgesics. In July 2005, he reported minimal improvement, with continued rhinorrhea and intermittent nasal obstruction, worse at night.

In a March 2006 statement, the Veteran wrote that he could not sleep more than a number of minutes before he awakened because of his nasal blockage. In VA treatment in June 2006, the Veteran reported ongoing medication for rhinitis. He stated that he had frequent headaches. 

Beginning in January 2007, the Veteran saw private physicians regarding headaches he had experienced since the January 2005 surgery. In April 2007, he underwent a sleep study at a private facility. The examiner's impression was obstructive sleep apnea. In VA treatment in April 2007, the Veteran reported post nasal drainage and worsening headaches.

In an April 2007 Board hearing, the Veteran reported that his nasal disorder interfered with breathing at night, such that he could not sleep for more than about two hours a night. He indicated that he had lesser problems breathing through his nose during the day. He stated that his nasal disorder had worsened since the 2005 surgery. He reported that when he fell asleep he later awakened suddenly, gasping for air. He stated that since the 2005 surgery he had severe headaches. He reported that, since using a prescribed nasal spray medication, he had lost his sense of smell.
In VA treatment in June 2007, he stated that he underwent sleep studies and that sleep apnea was diagnosed. He reported chronic headaches. He underwent another sleep study at a private facility in August 2007. A clinician found that he had obstructive sleep apnea/hypopnea syndrome that was improved with CPAP therapy.

In June 2008, Dr. R. performed another VA examination of the Veteran's nose, sinuses, larynx, and pharynx. Dr. R. reviewed the Veteran's claims file. Dr. R. noted that treatment records showed that as early as December 1996 the Veteran's nocturnal nasal obstruction was interfering with his sleep. He noted that in 2000 the Veteran reported headaches. He found that the current symptoms of the Veteran's rhinitis were nasal congestion, excess nasal mucous, and constant breathing difficulty. He stated that the nasal disorder resulted in severe sleep disturbance. He found that the Veteran had hyposmia secondary to nasal steroid use.

In January 2010, the Veteran reported that he experienced severe burning in his nose when he used a nasal spray medication. He asserted that his headaches and sleep apnea were caused by his rhinitis.

The otolaryngologist Dr. R., who has treated and examined the Veteran, has found that nasal steroids used to treat his service-connected rhinitis caused him to have hyposmia. Considering that credible medical opinion supporting secondary service connection for the hyposmia, the Board grants service connection.

Consistently and over a long history the Veteran has reported that his rhinitis interferes with his sleep. Treating and examining clinicians have treated those reports as credible. When sleep studies were performed, clinicians found that the Veteran has sleep apnea. The Veteran's accounts and clinicians' findings tend to show that his service-connected rhinitis causes the sleep disturbance that has been diagnosed as sleep apnea. The Board therefore grants service connection for the sleep apnea. 


ORDER

Entitlement to service connection for hyposmia is granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

The Board is remanding the issue of service connection for headaches for the development of additional evidence. The Veteran contends that his service-connected rhinitis proximately causes frequent and chronic headaches. From as early as 1998, the Veteran has reported having headaches associated with the symptoms of and treatment for his rhinitis. In 2000, Dr. R. opined that the headaches were muscular in nature.  Since then, in 2005, the Veteran has had additional nose surgery. He has repeatedly indicated that chronic headaches followed the 2005 surgery. 

There is adequate evidence that the Veteran has frequent or chronic headaches, as lay persons (persons without medical training) are capable of observing some types of symptoms, such as headache pain. Similarly, the Veteran is capable of observing the timing of his headaches in conjunction with his rhinitis and rhinitis treatment, including surgery. Current medical finding or opinion is needed, however, to determine whether there is a medical relationship between the Veteran's headaches and his rhinitis and rhinitis treatment. The Board therefore is remanding the issue for a new VA examination with file review and opinion as to the likelihood that his headaches are proximately due to or the result of, or are aggravated by, his rhinitis or surgery or other treatment for rhinitis.

Accordingly, this matter is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of his headaches.  Provide the Veteran's claims file from VBMS and Virtual VA to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's chronic or recurrent headaches are proximately due to or the result of, or are aggravated by, his chronic rhinitis, surgery for rhinitis, or other treatment for rhinitis.  Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and consider the remanded claim. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


